*1006ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
|tThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent’s failure to properly supervise his non-lawyer employee led to errors in the handling of his client trust account. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which the parties stipulated that respondent has violated Rules 1.15 and 5.3 of the Rules of Professional Conduct, and that the misconduct was negligent. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline.be accepted and that Richard G. Fowler, Louisiana Bar Roll number 5803, be and he hereby is publicly reprimanded.
IT IS FURTHER ORDERED that respondent shall be placed on supervised probation for a period of two years, subject to the conditions set forth in the Petition for Consent Discipline.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.